Citation Nr: 1410934	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming


THE ISSUE

Entitlement to a compensable rating for postoperative bilateral inguinal hernias.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 20, 1979 to July 22, 1979 and from May 1987 to April 1992, with additional periods of active duty for training and inactive duty for training in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Petersburg, Florida RO.  The Veteran's record is now in the jurisdiction of the Cheyenne, Wyoming RO.  In March 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In November 2009, July 2010, and April 2011, the Board remanded the case for further development. 


FINDING OF FACT

At no time during the evaluation period is the Veteran shown to have had postoperative recurrence of an inguinal hernia on either side.


CONCLUSION OF LAW

A compensable rating for postoperative bilateral inguinal hernias is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.20, 4.21, 4.114, Diagnostic Code (Code) 7338 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A July 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  During the March 2011 videoconference hearing before the undersigned, the Veteran was advised of what is needed to substantiate the claim; his testimony reflects that he is aware of what is needed.

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in July 2008 and April 2012, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's postoperative bilateral inguinal hernia is rated under Code 7338, which provides that a 0 percent rating is warranted for small, reducible, inguinal hernia, or one without true hernia protrusion; or for inguinal hernia that has not been operated on but is remediable.  A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small, postoperative recurrent, or unoperated irremediable, inguinal hernia that is not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for a large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.

The Code includes a note that 10 percent is added for bilateral involvement, provided the second hernia is compensable, meaning that the more severely disabling hernia is to be evaluated, and 10 percent added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114.

The Veteran's claim for an increased rating was received in February 2008; the relevant period for appeal is therefore from February 2007.

The Veteran's herniorrhaphy scars are service connected and separately rated 10 percent; the rating for the scars is not on appeal before the Board.

On January 2008 VA treatment, the Veteran reported that for the prior one to two months, he had noticed a bulge in the right groin area that he believed was a hernia.  It was noted that he had hernia repairs in 1988 and 1989.  On physical examination, no inguinal hernia was found.

On July 2008 VA examination, the Veteran complained of chronic pain in the areas of his previously operated on bilateral inguinal hernias.  He reported no significant problems with his bowels or bladder due to the hernias.  He did not use a truss.  He reported that in January 2008, he noticed a bulge under the scar from his previous hernia on the right side; he was evaluated at that time and was noted to have no inguinal hernia.  He reported that he would get an occasional bulge in both inguinal areas which would reduce independently.  On physical examination, there were no inguinal hernias evident in either standing or supine positions.  The diagnosis was bilateral inguinal hernias, postoperative herniorrhaphy while in service.

A July 2009 CT scan of the abdomen and pelvis found no evidence of acute intraperitoneal abnormality.

At the March 2011 videoconference Board hearing, the Veteran testified that he has had a lot of troubles with pain and bulging at the site of the hernias.  He testified that there has been recurrence of the hernias since his surgeries.  He testified that bulging was noted on the most recent VA examination in July or August 2010.  

In April 2011, the Board remanded the matter to obtain the record of the reported July or August 2010 VA examination (or otherwise to arrange for a new examination of the Veteran).  A May 2011 response reflects that there is no record of the Veteran being examined by VA since 2008.

On April 2012 VA examination, the examiner noted the Veteran's history of bilateral inguinal hernia repair surgeries with mesh, in service.  The Veteran reported aching in his right groin area for the previous few years but no bulging.  He reported taking hydrocodone for back pain (which he believed may mask his groin pain).  On physical examination, no hernia was detected on either side.  There was no indication for a supporting belt.  The Veteran had no other pertinent physical findings related to his history of hernias.  His hernia condition did not impact his ability to work.  The examiner noted that the current examination showed no evidence of recurrent hernia.

The Board finds that the medical evidence consistently shows there has been no recurrence of the Veteran's inguinal hernias.  His allegations of such are inconsistent with recorded clinical data, and are deemed not credible.  The Board finds noteworthy (regarding the Veteran's allegation of a 2010 VA examination that found recurrence) that VA records do not show that such examination took place.  As the record does not show that at any time during the evaluation period there was postoperative recurrence of an inguinal hernia on either side, the criteria for a compensable rating are not met, and such rating is not warranted.  
The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the objective manifestations of the Veteran's postoperative bilateral inguinal hernias shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria for the 0 percent rating assigned, and that consequently those criteria are not inadequate.  The Veteran's allegations of recurrence are (as noted above) deemed not credible.  Therefore, referral of this matter for consideration of an extraschedular rating is not necessary.   The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

The matter of entitlement to total disability based on unemployability due to service connected disability is not raised by the record.






ORDER

A compensable rating for postoperative bilateral inguinal hernias is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


